SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-K (Mark One) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2008 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 VALCOM, INC. (Name of small business issuer specified in its charter) Delaware 58-1700840 (Stateorotherjurisdictionof incorporationororganization) (IRS Employer Identification Number) 2113A Gulf Boulevard, Indian Rocks Beach, Florida 33785 (Address of Principal executive offices) (Zip code) (727) 953 - Issuer's telephone number Securities registered pursuant to 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: COMMON STOCK $0.001 PAR VALUE (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K ({section} 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K. {square} Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Revenues for year ended September 30, 2008: $953,209 Number of shares of the registrant's common stock outstanding as of January 12, 2009 was TABLE OF CONTENTS PAGE PART I 2 ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 5 ITEM 2. PROPERTIES 7 ITEM 3. LEGAL PROCEEDINGS 7 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 8 PART II 9 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY; RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 9 ITEM 6. SELECTED FINANCIAL DATA 13 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-1 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 17 ITEM 9A.CONTROLS AND PROCEDURES 17 PART III 19 ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 19 ITEM 11.EXECUTIVE COMPENSATION 21 ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 22 ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 22 ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES 22 PART IV 23 ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES 23 SIGNATURES 24 PART I ITEM 1. DESCRIPTION OF BUSINESS VALCOM, INC.'S CORPORATE STRUCTURE As of September 30, 2008, ValCom, Inc. had five subsidiaries: 1. Valencia Entertainment International, LLC; 2. Half Day Video, Inc; 3. ValCom Studios, Inc. (80% Equity Interest); 4. New Zoo Revue LLC (50% Interest); 5. ValCom Broadcasting, LLC (45% Equity Interest) Unless the context requires otherwise, the term "Company" includes ValCom, Inc., a publicly held Delaware corporation and, its subsidiaries, predecessors and affiliates whose operations or assets have been taken over by ValCom, Inc. The Company is a diversified entertainment company with the following four divisions: 1.
